On petition for writ of certiorari to the Supreme Court of California.

Per Curiam:

The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Since the record in this case fails to show whether denial of petitioner’s application for habeas corpus rests on an adequate state ground or exclusively on a federal ground, the judgment of the Supreme Court of California is vacated and the cause is remanded to that court for further proceedings.
The Chief Justice took no part in the consideration or decision of this case.